Name: 2007/862/EC: Commission Decision of 13 December 2007 amending Decision 2006/805/EC as regards animal health control measures relating to classical swine fever in Hungary and Slovakia (notified under document number C(2007) 6158) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  agricultural activity;  agricultural policy;  international trade;  means of agricultural production
 Date Published: 2007-12-21

 21.12.2007 EN Official Journal of the European Union L 337/119 COMMISSION DECISION of 13 December 2007 amending Decision 2006/805/EC as regards animal health control measures relating to classical swine fever in Hungary and Slovakia (notified under document number C(2007) 6158) (Text with EEA relevance) (2007/862/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to completion of the internal market (2), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2006/805/EC of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States (3) was adopted in response to outbreaks of classical swine fever in certain Member States. That Decision establishes certain disease control measures concerning classical swine fever in those Member States. (2) Slovakia has informed the Commission about the recent evolution of that disease in feral pigs and the presence of that disease in the district of NovÃ © ZÃ ¡mky, bordered by the districts KomÃ ¡rno and Levice in Slovakia and the county of Pest in Hungary. In the light of the epidemiological information available, the areas in Slovakia and Hungary where control measures relating to classical swine fever apply should be amended to include parts of those districts. (3) The disease situation in Slovakia has significantly improved in the District Veterinary and Food Administrations of TrenÃ Ã ­n (comprising TrenÃ Ã ­n and BÃ ¡novce nad Bebravou districts), Prievidza (comprising Prievidza and PartizÃ ¡nske districts) and PÃ ºchov (comprising Ilava district only). The measures provided for in Decision 2006/805/EC concerning those areas should therefore no longer apply. (4) For the sake of transparency of Community legislation, the list of the Member States concerned or the regions thereof as set out in the Annex to Decision 2006/805/EC should be replaced by the text in the Annex to this Decision. (5) Decision 2006/805/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/805/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version in OJ L 195, 2.6.2004, p. 12. (3) OJ L 329, 25.11.2006, p. 67. Decision as last amended by Decision 2007/631/EC (OJ L 255, 29.9.2007, p. 45). ANNEX ANNEX PART I 1. Germany A. Rhineland-Palatinate (a) in the Kreis Ahrweiler: the municipalities of Adenau and Altenahr; (b) in the Kreis Daun: the municipalities of Obere Kyll and Hillesheim; in the municipality of Daun the localities of Betteldorf, Dockweiler, Dreis-BrÃ ¼ck, Hinterweiler and Kirchweiler; in the municipality of Kelberg the localities of Beinhausen, Bereborn, Bodenbach, Bongard, Borler, Boxberg, BrÃ ¼cktal, Drees, Gelenberg, Kelberg, Kirsbach, Mannebach, Neichen, Nitz, Reimerath and Welcherath; in the municipality of Gerolstein the localities of Berlingen, Duppach, Hohenfels-Essingen, Kalenborn-Scheuern, Neroth, Pelm and Rockeskyll and the town of Gerolstein; (c) in the Kreis Bitburg-PrÃ ¼m: in the municipality of PrÃ ¼m the localities of BÃ ¼desheim, Kleinlangenfeld, Neuendorf, Olzheim, Roth bei PrÃ ¼m, Schwirzheim and Weinsheim. B. North Rhine-Westfalia (a) in the Kreis Euskirchen: the towns of Bad MÃ ¼nstereifel, Mechernich and Schleiden, the localities of Billig, Euenheim, Euskirchen, Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim, Stotzheim, WiÃ kirchen (in the town of Euskirchen), and the municipalities of Blankenheim, Dahlem, Hellenthal, Kall and Nettersheim; (b) in the Kreis Rhein-Sieg: the towns of Meckenheim and Rheinbach, the municipality of Wachtberg, the localities of Witterschlick, Volmershofen, Heidgen (in the municipality of Alfter) and the localities of Buschhoven, Morenhoven, Miel and Odendorf (in the municipality of Swisttal); (c) the city of Aachen: south of the motorways A4, A544 and the Bundesstrasse B1; (d) the city of Bonn: south of the Bundesstrasse 56 and the motorway A 565 (Bonn-Endenich to Bonn-Poppelsdorf) and southwest of the Bundesstrasse 9; (e) in the Kreis Aachen: the towns of Monschau and Stolberg, and the municipalities of Simmerath and Roetgen; (f) in the Kreis DÃ ¼ren: the towns of Heimbach and Nideggen, and the municipalities of HÃ ¼rtgenwald and Langerwehe. 2. France The territory of the Departments of Bas-Rhin and Moselle located west of the Rhine and the Marne-Rhine Canal, north of the motorway A 4, east of the Saar and south of the border with Germany and the municipalities of Holtzheim, Lingolsheim and Eckbolsheim. PART II 1. Hungary The territory of the county of NÃ ³grÃ ¡d and the territory of the county of Pest located north and east of the Danube, south of the border with Slovakia, west of the border with the county of NÃ ³grÃ ¡d and north of the motorway E 71. 2. Slovakia The territory of the District Veterinary and Food Administrations (DVFA) of Ã ½iar nad Hronom (comprising Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising Zvolen, Krupina and Detva districts), LuÃ enec (comprising LuÃ enec and PoltÃ ¡r districts), VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ (comprising VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ district), KomÃ ¡rno (comprising the territory located east of motorway 64, north of the border with Hungary and west of NovÃ © ZÃ ¡mky district), NovÃ © ZÃ ¡mky (comprising the territory located east of KomÃ ¡rno district and east of motorway 64, south of motorway 75 and north of the border with Hungary) and Levice (comprising the territory located east of NovÃ © ZÃ ¡mky district and east of motorway 66 (E77), south of motorway 75, north of the border with Hungary and west of VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ district). PART III 1. Bulgaria: The whole territory of Bulgaria.